PER CURIAM
This appeal by mother involves a custody dispute between the parties, who have never been married, regarding their seven-year-old daughter. The trial court, acting pursuant to ORS 109.103 and ORS 107.137, awarded custody to father and granted mother parenting time, amounting to roughly one-third of a calendar year, after it heard 17 witnesses during three days of trial. In addition, the trial court made multiple credibility findings, including the findings that mother was, in general, not a credible witness and had lied during her testimony in court. In particular, the trial court was persuaded by the assessment of a custody evaluator who recommended that custody be granted to father because he “appears well suited to ensure [child’s] best interest and welfare by providing her with a stable, supportive, and nurturant home environment.” Hie evaluator also opined that father is willing to foster the relationship between child and mother, thereby recognizing the importance of mother’s continued involvement. We have conducted a de novo review of the record and agree generally with the trial court’s findings and conclusions. A further discussion of the evidence and the issues would benefit neither the bench nor the bar.
Affirmed.